OPINION
By KLINGER, PJ.
Under the facts and circumstances in this case I believe the question of contributory negligence was properly left to the jury, and in my opinion the' finding and judgment of the trial court should be affirmed.
Counsel cite, among others, the case of D. T. & I. R.R. Co. v Rohrs, 114 Oh St 493.
However, this conclusion is based as set forth in the second syllabus, which is as follows: “When such driver upon the highway has a clear and unobstructed view each way along a straight railroad track when near to and before going upon such crossing, and fails in broad daylight to see an engine or train which is then very close to the highway and so near thereto as that if the driver of the vehicle goes ahead á collision will be inevitable, such driver is guilty of negligence in going upon the crossing at that time and under those circumstances.” -
This is entirely different from the facts in the case before us. It is undisputed in the case before us, that at a distance of approximately fourteen hundred and eighty feet west of the street crossing where the collision occurred the railroad track makes a curve to the south and a train would not be visible to any one crossing the railroad tracks when the train was approaching from beyond this curve. It is also undisputed that this train was traveling from seventy to seventy-five miles an hour. It is also undisputed that the plaintiff looked and listened and did not see or hear the train approach before he entered upon the track, and he made this observation at a point that he should make it, namely, just before entering upon the track. Hence, I conclude that the plaintiff was not guilty of contributory negligence. I believe the law as laid down in 123 Oh St 552; 24 Oh St 631; 133 Oh St 595, and especially 273; 64 Oh Ap 412, govern under the facts as disclosed by the undisputed evidence.
CROW, J., concurs in the judgment of affirmance for the reason that the record fails to show reversible error in any assignment of error as argued in the brief of appellant. Sec. 12223-21 GC. 3 American Jurisprudence 332.